[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION
The Appellate Court has forwarded to this court a motion for articulation filed by Gorham Island Associates pursuant to Practice Book § 4051.
The first part of the motion asks whether a credit was given to Tridex Corporation for $28,500, the amount of the security deposit, and the answer is yes as indicated on the bottom of page 12 of the original memorandum of decision dated December 12, 1995. However, a further review of the mathematics indicates that in the final award the court inadvertently did not include this credit, and therefore the final amount of the judgment entered against Tridex Corporation must be recalculated.
The second part of the motion for articulation concerns the calculation of interest awarded to Gorham Island for unpaid rent, taxes and insurance, and to Tridex for rent collected by Gorham Island which was credited to Tridex. In each case, the court calculated interest from December 1, 1990, the date that Tridex ceased paying rent to Gorham Island, which, as the attorneys for the parties agreed, was not correct. The lease provides that interest on unpaid rent starts to run only as each particular installment of rent became due, not from the original date of breach, December 1, 1990. The court erroneously calculated CT Page 1365-LLL interest as if all the rent payments were accelerated and were due on that date. In like manner, Tridex was given credit for interest from December 1, 1990, rather than based on the date of receipt by Gorham Island of periodic rent payments for the demised premises.
Thus, the amount of the judgement for the plaintiff which was originally calculated as $864,606 is incorrect, and should be $752,469.28, excluding legal fees.
This amount is calculated as follows:
Credits Due Gorham Island
Unpaid rent due Gorham Island. . . .     $685,185.00
Interest on unpaid rent as it became due                           126,775.49
Unpaid electrical charges                   43,818.00
Interest on unpaid electric charges as they became due                           8,033.37
Unpaid taxes                                43,955.00
Interest on unpaid taxes as they became due                          10,734.54
Total due Gorham Island                   $918,501.40
Credits due Tridex
Security Deposit                           $28,500.00
Rent collected by Gorham Island            122,887.00
Interest on rent as received                14,645.12
Total credit due Tridex                    166,032.12
Balance due Gorham Island                  752,469.28
Attorney's fee awarded Gorham Island       124,000.00 CT Page 1365-MMM
Total Judgment for Gorham Island          $876,469.28
Dated at Stamford, Connecticut, this 22nd day of February, 1996.
William B. Lewis, Judge